    Case 5:20-cv-03255-SAC Document 6 Filed 11/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHAEL PATRICK PAIGE,

                             Petitioner,

           v.                                       CASE NO. 20-3255-SAC

STATE OF KANSAS,


                             Respondent.


                           ORDER OF DISMISSAL

    This matter is a petition for habeas corpus filed by a prisoner

in the Sumner County Jail (SCJ). Petitioner commenced this action on

October 14, 2020. On the same day, the clerk of the court mailed

petitioner a notice of deficiency. On November 9, 2020, the notice

was returned as undeliverable. It appears that petitioner is no longer

held at the SCJ and has not provided a current address, as required

by D. Kan. R. 5.1(c)(3). On November 12, 2020, the Court entered an

Order to Show Cause (OSC) to petitioner, directing him to show cause

on or before November 23 why this matter should not be dismissed. The
copy of the OSC mailed to petitioner was returned as undeliverable

on November 20, 2020.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.
P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
    Case 5:20-cv-03255-SAC Document 6 Filed 11/23/20 Page 2 of 2




(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Due to petitioner’s failure to prosecute this action by advising

the Court of his current address, this matter will be dismissed without

prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 23rd day of November, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
